DETAILED ACTION

Claims 1-27 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce M. Flamma (US 7,136,883 B2).
	As per claim 1, Flamma teaches “a method comprising: storing an index that indexes a first partition,” (col. 5 lines 3-25); 
“receiving an instruction to move the first partition to a new storage location, to split the first partition into two or more partitions, or to merge a plurality of partitions, that includes the first partition, into a single partition; in response to receiving the 
“in response to receiving the query, accessing the index that indexes the first partition,” (col. 5 lines 3-25). 
	As per claim 2, Flamma further shows “while performing the operation relative to the first partition, loading, into the index, second data from a second partition that is separate from the first partition; while loading the second data from the second partition into the index, allowing the index to be accessed in response to queries that target the data that is stored in the first partition,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 3, Flamma further shows “creating the second partition in response to the receiving the instruction, wherein the second partition is initially empty,” (col. 5 lines 3-25).
	As per claim 4, Flamma further shows “storing, in association with index entries that correspond to the second partition, metadata that indicates that the index entries are hidden,’ (col. 7 lines 42-col. 8 lines 65).
	As per claim 5, Flamma further shows “while processing the query: accessing a plurality of index entries,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25); 
“determining, based on the data, whether a particular index entry in the plurality of index entries is a hidden index entry; in response to determining that the particular index entry is a hidden index entry, ignoring the particular index entry,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).

	As per claim 7, Flamma teaches “one or more storage media storing instructions which, when executed by one or more processors, cause: storing an index that indexes a first partition,” (col. 5 lines 3-25); 
“receiving an instruction to move the first partition to a new storage location, to split the first partition into two or more partitions, or to merge a plurality of partitions, that includes the first partition, into a single partition; in response to receiving the instruction, initiating an operation that moves, splits, or merges the first partition,’ (col. 5 lines 3-25); 
“while performing the operation that moves, splits, or merges the first partition: receiving a query that targets data that is stored in the first partition; in response to receiving the query, accessing the index that indexes the first partition,’ (col. 5 lines 3-25).
	As per claim 8, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: while performing the operation relative to the first partition, loading, into the index, second data from a second partition that is separate from the first partition; while loading the second data from the second partition into the index, allowing the index to be accessed in response to queries that target the data that is stored in the first partition,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 9, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: creating the second partition in response to the receiving the instruction, wherein the second partition is initially empty,” (col. 5 lines 3-25). 

	As per claim 11, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: while processing the query: accessing a plurality of index entries; determining, based on the data, whether a particular index entry in the plurality of index entries is a hidden index entry; in response to determining that the particular index entry is a hidden index entry, ignoring the particular index entry,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 12, Flamma further shows “wherein the index is a non-unique index,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 13, Flamma further shows “a system comprising: one or more processors,” (figs. 1 and 3); 
“one or more storage media storing instructions which, when executed by the one or more processors, cause: storing an index that indexes a first partition,” (col. 5 lines 3-25); 
“receiving an instruction to move the first partition to a new storage location, to split the first partition into two or more partitions, or to merge a plurality of partitions, that includes the first partition, into a single partition; in response to receiving the instruction, initiating an operation that moves, splits, or merges the first partition,” (col. 5 lines 3-25); 

“in response to receiving the query, accessing the index that indexes the first partition,’ (col. 5 lines 3-25). 
	As per claim 14, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: while performing the operation relative to the first partition, loading, into the index, second data from a second partition that is separate from the first partition; while loading the second data from the second partition into the index, allowing the index to be accessed in response to queries that target the data that is stored in the first partition,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 15, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: creating the second partition in response to the receiving the instruction, wherein the second partition is initially empty,’ (col. 5 lines 3-25).
	As per claim 16, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: storing, in association with index entries that correspond to the second partition, metadata that indicates that the index entries are hidden,” (col. 7 lines 42-col. 8 lines 65).
	As per claim 17, Flamma further shows “wherein the instructions, when executed by the one or more processors, further cause: while processing the query: accessing a plurality of index entries,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25); 
“determining, based on the data, whether a particular index entry in the plurality of index entries is a hidden index entry; in response to determining that the particular index entry 
	As per claim 18, Flamma further shows “wherein the index is a non-unique index,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25). 

                                          Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 7,334,002 B2) by Byrne; Peter
(US 8,893,131 B2) by Ramakrishnan; Raghu
(US 9,053,167 B1) by Swift; Bjorn Patrick
 

                                          


                                   

                                     


                                              Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 26, 2022
/Kim T Nguyen/
Primary Examiner, Art Unit 2163